Fourth Court of Appeals
                                         San Antonio, Texas
                                                 June 18, 2015

                                              No. 04-15-00272-CV

                                              Kyu Im ROBINSON,
                                                   Appellant

                                                      v.
                                              Jess L. Mayfield,
                                     Jess L. MAYFIELD, Trustee, et al,
                                                  Appellee

                        From the 131st Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2013-CI-07766
                                 Honorable Renee Yanta, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to July 27, 2015.

                                                                          PER CURIAM

      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Gay Gueringer                                   JoAnn Storey
                 Richie & Gueringer, P.C.                        JoAnn Storey
                 112 E Pecan St Ste 1420                         1005 Heights Boulevard
                 San Antonio, TX 78205-1560                      Houston, TX 77008